Citation Nr: 1414662	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  09-49 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a right foot disability.

4.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and C.S.

ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to April 1996 and from July 2005 to December 2006.  He also served with the Michigan Air National Guard.

These matters initially came before the Board of Veterans' Appeals (Board) from August 2008, October 2008, and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In the August 2008 decision, the RO denied entitlement to service connection for a calcaneal spur of the right foot.  In the October 2008 decision, the RO denied entitlement to service connection for bilateral degenerative arthritis of the hips and degenerative disc disease of the lumbar spine.  In the May 2009 decision, the RO denied entitlement to service connection for a bilateral knee disability.

In September 2012, the Board remanded these matters to schedule the Veteran for a Board hearing before a Veterans Law Judge.

The Veteran testified before the undersigned at a September 2013 videoconference hearing at the RO.  A transcript of that hearing has been associated with his claims folder.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.

In an April 2012 statement, the Veteran's representative raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a back disability, a right foot disability, and a bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran experienced bilateral hip symptoms in service and there is post-service continuity of symptomatology of bilateral hip arthritis.


CONCLUSION OF LAW

The Veteran's bilateral hip arthritis is the result of a disease or injury incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.309(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

As the Board is granting the claim of service connection for a bilateral hip disability, the claim is substantiated, and there are no further VCAA duties at this time.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a), including arthritis, is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, a June 2008 VA examination report includes a diagnosis of mild bilateral degenerative arthritis of the hips.  Thus, a current bilateral hip disability has been demonstrated.

There is also evidence of symptoms of a bilateral hip disability in service and of a continuity of symptomatology linking those symptoms to the current bilateral hip arthritis.  Service treatment records reveal that the Veteran reported bilateral hip pain and discomfort on various occasions between August and December 2006.  The pain started in approximately January or February 2006, there were no significant events which preceded the pain, and occasionally the pain radiated and was associated with popping.  Examinations revealed pain associated with ranges of motion of the hips and hip tenderness.  X-rays of the pelvis revealed degenerative joint disease.  The Veteran was diagnosed as having trochanteric bursitis, medial insertional tendinitis, and early degenerative joint disease of the hips.  A provisional diagnosis of osteoarthritis was also provided in August 2006.  He was placed on a physical profile due to his diagnosed hip problems.
 
Medical records dated from April 2007 to July 2010, the June 2008 VA examination report, and statements from the Veteran dated in April 2008 include reports of bilateral hip pain and occasional right hip stiffness, popping, catching, and locking.  Such symptoms began in service and had progressively worsened since that time.  Examinations revealed that the Veteran walked with an abnormal gait and that he experienced pain and discomfort with ranges of motion of the right hip.  X-rays and MRIs of the hips revealed mild degenerative arthritis, a small nonspecific right hip effusion, and mild degenerative changes of the right acetabular labrum.  Diagnoses of femoral acetabular impingement with osteoarthritis, bilateral degenerative arthritis of the hips, right hip arthropathy, and right sacroiliitis were provided.

The June 2008 VA examination report includes an opinion that the Veteran's current hip arthritis was not likely ("less likely as not") caused by or a result of an event, injury, or disease in service.  Although the physician who conducted the examination noted that the opinion was based on a review of medical literature and a clinical examination, she did not provide any further explanation or reasoning for her opinion.

In September 2008, the examiner who conducted the June 2008 VA examination re-reviewed the Veteran's claims file and opined that his bilateral hip disability was not likely ("less than likely as not") caused by or a result of service.  She reasoned that the Veteran was diagnosed as having bilateral trochanteric  bursitis during service.  X-rays of the hips obtained in June 2008 revealed that alignments and articular margins were preserved.  There was no evidence of any dislocation or soft tissue abnormality.  There was a small osteophyte involving the lateral aspect of the left acetabulum.  The radiologic impression was that there were no acute abnormalities identified, but that there was some mild degenerative arthritis predominantly in the left hip.  

The examiner further explained that bursitis is inflammation of a bursa (especially between bony prominences and muscle or tendon) and that arthritis is joint inflammation.  A review of medical literature substantiated that arthritis increases in incidence with age.  The Veteran had reported that he slipped on ice in service in 2005, but he did not seek medical treatment until 2006.  The treatment documented in service was for trochanteric bursitis of the hips.  There was no documentation that the Veteran's bursitis resulted in arthritis.  Bursitis involves soft tissue, whereas arthritis involves bone.

The June 2008 opinion is of little probative value because although the examiner noted that the opinion was based on a review of medical literature and an examination of the Veteran, it is unclear as to what medical evidence or medical literature was considered in formulating the opinion and the opinion was otherwise unaccompanied by any specific explanation or reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The September 2008 opinion is also of minimal probative value because it appears to be predominantly based on a lack of objective clinical evidence of diagnosed hip arthritis in service and it does not reflect consideration of the Veteran's reports of a continuity of symptomatology in the years since service.  In this respect, a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

The Veteran is competent to report symptoms of a bilateral hip disability, such as pain, as well as a continuity of symptomatology.  There is no affirmative evidence to explicitly contradict the Veteran's reports, these reports are not inconsistent with the evidence of record, and medical records reflect a history of treatment for bilateral hip symptoms dating back to service.  Thus, the Board finds that the reports of a continuity of bilateral hip symptomatology in the years since service are credible.

In sum, the weight of the evidence reflects that the Veteran experienced symptoms of a bilateral hip disability in service, that he has been diagnosed as having current arthritis of the hips, and that there has been a continuity of hip symptomatology in the years since service.  In light of this evidence and resolving reasonable doubt in favor of the Veteran, the criteria for service connection for the currently diagnosed bilateral hip arthritis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for bilateral hip arthritis is granted.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran contends that he has current back and right foot disabilities and that his right foot disability is related to foot problems that he experienced in service.  With respect to his back, he claims that he incurred a back injury due to a motor vehicle accident prior to service, that a pre-existing back disability was aggravated in service, and that he has experienced a continuity of back symptomatology in the years since service.  The Veteran was afforded a VA examination in June 2008 to assess the nature and etiology of his claimed back and right foot disabilities and he was diagnosed as having a small inferior calcaneal spur of the right foot and degenerative lumbar disc disease.

The physician who conducted the June 2008 VA examination opined that the Veteran's current right foot and low back disabilities were not likely ("less than likely as not") caused by or a result of an event, injury, or illness in service.  She noted that the opinions were based on a review of current medical literature and a clinical examination, but she did not provide any further explanation or reasoning for her opinions.

In September 2008, the June 2008 examiner re-reviewed the Veteran's claims file and opined that his pre-existing back disability was not likely ("less likely as not") aggravated by an incident in service.  She reasoned that the Veteran did not receive any acute treatment for his back and that degenerative changes in the spine were consistent with the aging process.  Also, X-rays of the lumbar spine did not reveal any fractures or traumatic residuals.

The June 2008 opinions are insufficient because it is unclear as to what specific medical records or medical literature they were based upon and they are not accompanied any specific explanation or reasoning.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

The September 2008 opinion is also insufficient because it was apparently based on a finding that the Veteran's current back disability pre-existed service and was not aggravated in service.  However, the Veteran is presumed to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at examination for entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).

The Board acknowledges that the Veteran has reported that he injured his back prior to his entrance into service in August 1988 and that X-rays of the spine conducted in July 1988 indicated a healed compression deformity of the back.  Nevertheless, there is no other evidence of a pre-existing back disability and although the Veteran's July 1988 entrance examination report includes a notation that he had experienced a prior back injury, the examination did not reveal any back abnormalities and he was able to perform full range of motion of the spine.  Hence, the Veteran was presumed sound at service entrance.  38 U.S.C.A. § 1111.  

Additionally, the September 2008 opinion does not reflect consideration of the Veteran's reports of a continuity of back symptomatology in the years since service. See Dalton, 21 Vet. App. at 23.  Thus, a new opinion is necessary as to whether any current back disability was incurred or aggravated in service.

Moreover, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

During the September 2013 hearing, the Veteran reported that he was receiving treatment for his claimed disabilities at the VA Ann Arbor Healthcare System.  There are no VA treatment records currently in the claims file or among the Veteran's paperless records in the Virtual VA system.  Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Furthermore, a review of the claims file reflects that the Veteran has received relevant treatment from the following private treatment providers: Dr. Sobotka; Medical Rehabilitation Group, P.C.; Back Pain and Sports Rehabilitation Specialists (including Dr. Atty and Dr. Rigueras); Dr. Tadros; Dr. Boike; Oakland Orthopedic Surgeons, PLLC; Dr. Fernandez; Dr. Spencer; and "Mclarin Hospital."  Although the Veteran has submitted some treatment records from some of these treatment providers, it appears that there are additional records that have not yet been obtained.

When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and of the need to provide a release for VA to obtain the records.  If the Veteran does not provide the release, VA must ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken with regard to any additional relevant treatment records from the above-identified treatment providers.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment for a back disability, a knee disability, and a right foot disability from the VA Ann Arbor Healthcare System and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  Ask the Veteran to identify the name and location of any private medical facility where he has received treatment for a back disability, a knee disability, and a right foot disability, to include the dates of any such treatment.

The Veteran shall also be asked to complete authorizations for VA to obtain all records of his treatment for a back disability, a knee disability, and a right foot disability from the following private treatment providers: Dr. Sobotka; Medical Rehabilitation Group, P.C.; Back Pain and Sports Rehabilitation Specialists (including Dr. Atty and Dr. Rigueras); Dr. Tadros; Dr. Boike; Oakland Orthopedic Surgeons, PLLC; Dr. Fernandez; Dr. Spencer; "Mclarin Hospital;" and any other sufficiently identified private treatment provider. All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of his current back disability.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA and VBMS systems, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current back disability identified (i.e. any back disability diagnosed since April 2008), the examiner shall answer all of the following questions:

(a)  Did the current back disability clearly and unmistakably pre-exist service and, if so, was the disability clearly and unmistakably not aggravated (underwent no permanent increase in disability) by active service beyond the normal progression of the disease?

(b)  If a current back disability did not clearly and unmistakably pre-exist service and/or was not clearly and unmistakably not aggravated during service, is it at least as likely as not (50 percent probability or more) that the back disability had its onset during a period service, had its onset in the year immediately following either of the Veteran's periods of active service (in the case of any currently diagnosed arthritis), is related to his reported falls in service, is related to his reported duties in service, or is otherwise the result of a disease or injury in service?

The examiner is advised that the term "clear and unmistakable" means that which cannot be misunderstood or misinterpreted and is undebatable.

In formulating the above opinions, the examiner must acknowledge and comment on all back disabilities diagnosed since April 2008, the Veteran's reported back injury prior to his entry into service in August 1988, the Veteran's reported falls and duties in service, and his reports of a continuity of symptomatology in the years since service.   

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms or a continuity since service, the examiner must provide a reason for doing so.  The absence of evidence of treatment for back problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of his current right foot disability.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA and VBMS systems, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current right foot disability identified (i.e. any right foot disability diagnosed since April 2008), the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current right foot disability had its onset during a period service, had its onset in the year immediately following either of the Veteran's periods of active service (in the case of any currently diagnosed arthritis), is related to his foot problems in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinions, the examiner must acknowledge and comment on all right foot disabilities diagnosed since April 2008 and all instances of treatment for right foot problems in the Veteran's service treatment records.  

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones, 23 Vet. App. at 389.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  The AOJ shall review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

6.  If a benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


